Jf ourtlj Court of
                                          Antonio,

                                        January 29,2014


                                      No.04-13-G0285-CV


                                           Alice Labra.
                                            Appellant


                                                v.



                                          Carlos Labra.
                                             Appellee


                               Trial Court Case No. 2012-CI-1Q580


                                         ORDE R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. Ait. P. 39.8.   Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BU1KKS submission on March 4. 2014. to the following panel: Justice
Angelini. Justice Alvarez, and Justice Chapa. All parties will be notified of the Court's decision
in this appeal in accordance with TEX. R. Ait. P. 48.


       Either party may Hie a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. Ait. l\ 39.8. Such a motion should be tiled within ten (10)
days from the date of this order.


       It is so ORDERED on January 29. 2014.



                                                             Karen Angelini. Justice

                                                                                          !
       IN WITNESS WHEREOF, I have hereunto sel mv hand and a/fiNed the seal of the said
court on this January 29, 2014.

            ^««"«H                                                y        0 \s IJrfXZT